DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-11 are currently pending in the application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers filed on 10/01/21 as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/17/21 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fuel type detection module (FTDM) must be shown or the feature(s) canceled from the claim(s). It appears one of the labels “AIM” within computer device 150 in Fig. 1 should read --FTDM--. Support is found in the specification at pg. 16 line 18. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
At pg. 1 line 22 “may as slow” should read -- may be a small--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
A computer unit in claim 1.
A fuel type detection module in claim 1.
An artificial intelligence module in claim 1.
A fuel injection control module in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification has returned the following respective structures:
Computing device 150.
Step S40 when performed on computing device 150 (pg. 27 lines 12-17).
Step S50-S80 when performed on computing device 150 (pg. 27 line 18 to pg. 28 line 4).
Step S90-S100 when performed on computing device 150 (pg. 28 lines 4-6).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1, 7 and 10-11 are objected to because of the following informalities:  
At claim 1 line 25 “the current fuel type the first fuel type group” should read --the current fuel type is the first fuel type group--.
At claim 7 line 6 “the database associated (DB)” should read --the database (DB) associated--.
At claim 10 line 10 “the controller,,” should read --the controller,--.
At claim 11 line 2 “a current fuel type” should read --the current fuel type--.
At claim 11 line 2 “a fuel” should read --the fuel--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the fuel rail” in lines 8-9 and 13. There is insufficient antecedent basis for the limitation in the claim. For examination purposes the limitation at lines 8-9 will be considered as --a fuel rail--.
Claim 1 recites the limitation “fuel injectors of the combustion engine” in line 27. It is unclear whether these are the same fuel injectors operatively connected to the fuel rail as introduced at lines 12-13. For examination purposes the limitation at line 27 will be considered as --the fuel injectors--.
Claim 6 recites the limitation “the second fuel type group” in lines 1-2. There is insufficient antecedent basis for the limitation in the claim. For examination purposes the limitation will be considered as --the second fuel type--.
Claim 10 recites the limitation “the vehicle” in lines 3, 5 and 9. There is insufficient antecedent basis for the limitation in the claim. For examination purposes the limitation in line 3 will be considered as --a vehicle--.
Claim 11 recites the limitation “a high pressure pump” in line 3. It is unclear whether this is the same high pressure pump as introduced at claim 10 line 3. For examination purposes the limitation in claim 11 will be considered as --the high pressure pump--.
Claim 11 recites the limitation “the second fuel type group” in line 4. There is insufficient antecedent basis for the limitation in the claim. For examination purposes the limitation will be considered as --the second fuel type--.
Claims 2-9 and 11 are rejected for depending upon indefinite base claims.

Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
CHEIKY (US 7,657,363) and GRANT (US 2009/0114288) are considered the closest prior art of record.
Regarding claim 1, CHEIKY discloses an electronic control unit, ECU (ECU), for a vehicle with a combustion engine (col. 7 line 40);
a high-pressure pump (col. 7 lines 45-46) of a vehicle (col. 7 line 40);
a fuel rail (common rail, col. 10 line 12); and
grant access to a database (col. 15 lines 6-7) containing: 
information about known fuel types (col. 15 lines 8-11); and 
a specific parameter configuration for fuel injectors operatively connected to the fuel rail, for each of the known fuel types (col. 15 lines 5-6).
GRANT teaches an electronic control unit, ECU (FSCU), for a vehicle (0004 line 2) with a combustion engine (0003 line 1), comprising:
a fuel type detection module configured to determine whether the current fuel type is of:
	a first fuel type group;
	a second fuel type; and
	a third fuel type group (0047 lines 2-4).
The prior art fails to teach or render obvious the claim limitation “an input interface configured to: receive at least one dynamic torque sensor value (DTSV) from a high pressure pump () of the vehicle; receive at least one additional sensor value (ASV) including at least one pressure sensor value or at least one timing value; receive combustion performance data (CPD) indicating combustion properties of a current fuel type of a fuel currently present in the high pressure pump and the fuel rail; a computing unit including: a fuel type detection module (FTDM); an artificial intelligence module (AIM); and a fuel injection control module (FICM); wherein the fuel type detection module (FTDM) is configured to determine, based on the at least one received dynamic torque sensor value (DTSV) and the received at least one additional sensor value (ASV) whether the current fuel type is of: a first fuel type group including the known fuel types; a second fuel type including fuel types within a predefined variation range about at least one fuel type of the first fuel type group; a third fuel type group including all other fuel types; wherein, in response to determining that the current fuel type the first fuel type group: the fuel injection control module (FICM) is configured to generate control signals for fuel injectors of the combustion engine using the specific parameter configuration for the current fuel type from the database; wherein, in response to determining that the current fuel type is the third fuel type group: the fuel injection control module (FICM) is configured to generate control signals for the fuel injectors initially using a fallback parameter configuration; and the AIM is configured to implement and train a new fuel type parameter artificial neural network (NFTPANN) for determining a specific parameter configuration for the current fuel type” in the manner defined by instant claim 1.
Regarding claim 10, CHEIKY discloses a method for fuel type analysis, comprising:
providing a high pressure pump (col. 7 lines 45-46) of a vehicle (col. 7 line 40);
providing a fuel rail (common rail, col. 10 line 12) of the vehicle; and
providing a database (col. 15 lines 6-7) containing information about known fuel types (col. 15 lines 8-11).
GRANT teaches a method comprising determining by a controller (FSCU) whether the current fuel type is of:
	a first fuel type group;
	a second fuel type; and
	a third fuel type group (0047 lines 2-4).
The prior art fails to disclose or render obvious the claim limitation “receiving, by a controller, at least one dynamic torque sensor value (DTSV) from a high pressure pump of the vehicle (400); receiving, by the controller, at least one additional sensor value (ASV) from a fuel rail of the vehicle, the at least one additional sensor value (ASV) including at least one pressure sensor value or at least one timing value; receiving, by the controller, combustion performance data (CPD) indicating combustion properties of a current fuel type of a fuel currently present in the high pressure pump and the fuel rail and being currently provided to a combustion engine of the vehicle; determining, by the controller, based on the at least one received dynamic torque sensor value (DTSV) and the received at least one additional sensor value (ASV) and using a database (DB) containing information about known fuel types, whether the current fuel type is of: a first fuel type group including the known fuel types; a second fuel type including fuel types within a predefined variation range about at least one fuel type of the first fuel type group; a third fuel type group including all other fuel types” in the manner defined by instant claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555. The examiner can normally be reached M-F 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on (571) 270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK L. GREENE/Examiner, Art Unit 3747                                                                                                                                                                                                        /HUNG Q NGUYEN/Primary Examiner, Art Unit 3747